MADDOX, Justice.
This is a highway condemnation suit. The trial court permitted witnesses to testify, over objection by the state, about offers made for property located near the condemned tract. The state claims that the admission of this evidence is reversible error. We agree.
The landowner does not argue that offers to sell comparable property are admissible. He admits’that the general rule provides otherwise. But he claims the admission of the evidence in this particular case was harmless. The landowner’s argument that the error was harmless is persuasive. It is not convincing, however. We reverse on the authority of State v. Walker, 281 Ala. 182, 200 So.2d 482 (1967).
Reversed and remanded.
HEFLIN, C. J., and MERRILL, HAR-WOOD and FAULKNER, JJ., concur.